DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 March 2021 has been entered.
 
Response to Amendment/Arguments
Claim 1 has been amended to recite "a non-powder solid material".  Claim 21 has been added.  Claims 1-5 and 7-21 are pending with claim 19 withdrawn.  Claims 1-5, 7-18, and 20-21 are pending and under examination.
Applicant's arguments, see middle p. 6, filed 151, with respect to the rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of 24 have been withdrawn. 
Applicant argues (p. 11) that "Yu et al. (article), singularly or in any combination with the art of record, does not teach 'the rare earth alloy is a non-powder solid material.'  The teachings in the art teach powder alloy and not 'non-powder solid material' as recited in the claim 1."
13.5Fe7.3Co7.5B6) is in the form of melt spun ribbons (i.e., strip cast flakes) at the start of the process (section 2 "Experimental" on the left column of p. 90), thereby being a non-powder solid material.
In addition, JP '795 discloses via an example in [0086-0089] where a raw rare earth-iron alloy is melted and cast into strip cast ribbons or flakes (i.e., a non-powder solid material) [0086] for subsequent hydrogenation.
Therefore, the primary references Yu et al. and JP '795 continue to read on the claims as amended as both Yu et al. and JP '795 disclose processes where a rare earth alloy is a non-powder solid material prior to hydrogenation.

Claim Objections
Claims 1, 5, 7-10, 14, 15, 18, 20, and 21 are objected to because of the following informalities:
It is suggested to amend "the alloy" to "the rare earth alloy" in line 4 of claim 1
It is suggested to amend "the disproportionated alloy" to "the disproportionated rare earth alloy" in line 5 of claim 1
It is suggested to amend "the processed alloy" to "the mechanically processed rare earth alloy" in line 6 of claim 1
It is suggested to amend "the alloy" to "the mechanically processed rare earth alloy" in line 7 of claim 1
It is suggested to amend "the alloy" to "the rare earth alloy" in line 2 of claim 5
It is suggested to amend "the alloy" to "the rare earth alloy" in line 2 of claim 7
It is suggested to amend "a sleeve" to "a sleeve," in line 3 of claim 8 (i.e., use of an Oxford comma)
It is suggested to amend the first instance of "the alloy" to "the molten rare earth alloy" in line 3 of claim 9
It is suggested to amend the second instance of "the alloy" to "the rare earth alloy" in line 3 of claim 9
It is suggested to amend "shaping" to "shaping," in line 3 of claim 14 (i.e., use of an Oxford comma)
It is suggested to amend "the disproportionated alloy" to "the disproportionated rare earth alloy" in lines 3-4 of claim 14
It is suggested to amend "the disproportionated alloy" to "the disproportionated rare earth alloy" in line 2 of claim 15
It is suggested to amend "the alloy" to "the disproportionated rare earth alloy" in line 3 of claim 15
It is suggested to amend both instances of "the disproportionated alloy" to "the disproportionated rare earth alloy" in lines 2-3 of claim 18
It is suggested to amend "magnet" to "magnet," in line 2 of claim 20 (i.e., use of an Oxford comma)
It is suggested to amend "the alloy" to "the rare earth alloy" in line 4 of claim 21
It is suggested to amend "the disproportionated alloy" to "the disproportionated rare earth alloy" in line 5 of claim 21
It is suggested to amend "the processed alloy" to "the mechanically processed rare earth alloy" in line 6 of claim 21
It is suggested to amend "the alloy" to "the mechanically processed rare earth alloy" in line 7 of claim 21
It is suggested to amend "and solid" to "and a solid" in line 10 of claim 21
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 12-14, 16-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. in "Desorption-recombination behavior of as-disproportionated NdFeCoB compacts by reactive deformation" (2015); notice is made that reference is made to section 2 "Experimental" on the left column of p. 90 of Yu et al. unless otherwise noted.
13.5Fe7.3Co7.5B6 (a rare earth alloy) to hydrogen gas at an elevated temperature so as to effect hydrogenation and disproportionation of the alloy, hot-pressing and hot deforming the disproportionated rare earth alloy (i.e., mechanically processing the disproportionated alloy), and degassing the mechanically processed rare earth alloy by annealing in vacuum so as to effect hydrogen desorption and recombination of the alloy.
Regarding claims 2 and 3, Yu et al. disclose that the melt-spun ribbons (rare earth alloy) have a nominal composition of Nd13.5Fe7.3Co7.5B6 and comprise an Nd2Fe14B phase, thus being an NdFeB alloy.
Regarding claims 4-5 and 12-13, Yu et al. disclose that the hydrogenation and disproportionation of the rare earth alloy is done so in a hydrogen atmosphere (hydrogen gas) at a pressure of 0.15 MPa (1.5 bar) for 30 minutes and at a temperature of 700°C.
Regarding claim 14, Yu et al. disclose that the mechanical processing step of the disproportionated alloy is done by hot-pressing and hot-deforming in a spark plasma sintering system.
Regarding claims 16 and 17, Yu et al. disclose that the processed and disproportionated alloy is degassed at a pressure of 0.001 Pa (1×10-5 mbar) and in an embodiment at 700°C (see Fig. 3 and Table 1).



s 1-5, 12-14, and 16-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2015-026795.
Regarding claims 1 and 20, JP '795 discloses a process comprising a preparation step of preparing a raw material alloy of a rare earth-iron based alloy, followed by a hydrogenation step of subjecting the raw material alloy to hydrogenation disproportionation treatment to obtain a hydrogenation material, a pressing (mechanical processing) step of press-molding the hydrogenated material so as to have a relative density of 60% or more to obtain a hydrogenated compact, and a dehydrogenation step of subjecting the hydrogenated compact to dehydrogenation/recombination (degassing) treatment in a magnetic field of 4 T or more to obtain a compact for a magnet (claim 8).  This process is further realized in the Example in [0086-0089] where a raw rare earth-iron alloy is melted and cast into strip cast ribbons or flakes (i.e., a non-powder solid material) [0086], subjected to hydrogenation and disproportionation treatment for 2hrs at 850°C [0087], filled into a mold and pressed to obtain a compact (i.e., mechanically processing) [0088], and followed by DR treatment at 820°C for 2 hrs in a magnetic field in a vacuum [0089].
Regarding claims 2 and 3, the rare earth alloy of the example of JP '795 is an NdFeB alloy having a composition of 31 mass% Nd - 5 mass% Co - 0.5 mass% - 1.0 mass% B - balance of Fe [0086].
Regarding claims 4 and 5, rare earth NdFeB alloy was subjected to hydrogenation and disproportionation treatment for 2 hours in an atmospheric pressure (~1 bar) of H2 to obtain a hydrogenated material [0087].
Regarding claims 12 and 13, the elevated temperature of the hydrogenation and disproportionation reaction is at 850°C [0087].

	Regarding claims 16 and 17, the processed compact was maintained at a temperature of 700°C while maintaining the vacuum degree of 0.1 Pa (0.001 mbar) for 2 hours [0089].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-026795 as applied to claim 1 above, and further in view of JP 2012-216804.
Regarding claims 7 and 8, JP '795 neither explicitly discloses nor expressly excludes the rare earth alloy being constrained within a constraining element selected from a mould, a tube, a sleeve, or a ring during the step of exposing the alloy to hydrogen gas.  However, JP '804 teaches that performing the HDDR process while the rare earth powder is in a container improves the ease of handling of the compacts [0039]; Fig. 1 of JP '804 shows element 27 in the form of a mould, tube, sleeve, or ring.  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to constrain the rare earth alloy in the whole process of JP '795 in the mould, tube, sleeve, or ring element of JP '804 in order to improve the handling thereof.
Regarding claim 9, JP '795 neither explicitly discloses nor expressly excludes their process from comprising the steps of casting a molten rare earth alloy into a mould and solidifying the alloy prior to exposing the alloy to hydrogen gas.  However, JP '804 teaches that book molding is substitutable for strip casting to produce a rare earth alloy [0035] to be used in a 
Further regarding claim 10, the obvious combination of JP '795 neither explicitly discloses nor expressly excludes the cast alloy remaining within the mould used to cast the rare earth alloy during the step of exposing the alloy to hydrogen gas.  However, JP '804 teaches that performing the HDDR process while the rare earth powder is in a container improves the ease of handling of the compacts [0039].  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to substitute the container of JP '804 for the casting book mould used in the book molding process to generate the rare earth alloy, as both a book casting mold and disclosed container of JP '804 both contain the rare earth alloy in a movable container.  This substitution comprises a simple substitution of one known element (the container) for another (the book mould) to obtain predictable results (containing the rare earth alloy); see MPEP 2143(I)(B).
Regarding claim 11, the hydrogenation and disproportionation step of JP '795 is disclosed as using a temperature selected from between 600°C and 1100°C, a range that wholly lies within the instantly claimed range for the elevated temperature of at least 400°C.


15 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-026795 as applied to claim 1 above, and further in view of CN 103426623.
Regarding claim 15, JP '795 neither explicitly discloses nor expressly excludes their mechanical processing step from being used to make a sheet.  However, CN '623 teaches that strips (sheets) can be made from similar NdFeB hydrogenated and disproportion alloy powder alloy powder (p. 5 section 4).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to use the pressing step of JP '795 to make a sheet as taught by CN '623 while the alloy is in its hydrogenated and disproportionated state.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-026795 as applied to claim 1 above, and further in view of US 2012/0137829.
	JP '795 discloses that their hydrogenation and disproportionation step is performed at a temperature of between 600°C and 1100°C for a holding time of 30 minutes to 5 hours [0055], but does not disclose a time of at least 6 hours.
	However, US '829 teaches that the hydrogenation and disproportionation in a similar process depends on the hydrogen gas pressure and process temperature, and further suggests that more time is needed in this reaction when a non-explosive (i.e. not pure hydrogen) atmosphere is used due to the process taking longer times (2-8 hours for a pure hydrogen atmosphere versus up to 48 hours for a non-explosive atmosphere) [0021].
	Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to select a non-explosive atmosphere (i.e., not 100% hydrogen) as taught by US '829 in order to improve the safety of the process of JP '795, thereby .

Allowable Subject Matter
	Claim 21 contains allowable subject matter.

The present claim contains allowable subject matter over the "closest" prior art Yu et al. in "Desorption-recombination behavior of as-disproportionated NdFeCoB compacts by reactive deformation" (2015).
Yu et al. explicitly disclose (section 2 "Experimental" on the left column of p. 90) a process of producing a rare earth magnet in their "Route I" comprising the steps of exposing melt spun ribbons (i.e., a non-powder solid material of strip cast flakes) of Nd13.5Fe7.3Co7.5B6 (a rare earth alloy) to hydrogen gas at an elevated temperature so as to effect hydrogenation and disproportionation of the alloy, hot-pressing and hot deforming the disproportionated rare earth alloy (i.e., mechanically processing the disproportionated alloy), and degassing the mechanically processed rare earth alloy by annealing in vacuum so as to effect hydrogen desorption and recombination of the alloy.
Yu et al. does not disclose or suggest the rare earth alloy being a cast ingot or solid sintered magnet.
Therefore, Yu et al. does not disclose or suggest the presently claimed invention.



JP '795 discloses a process comprising a preparation step of preparing a raw material alloy of a rare earth-iron based alloy, followed by a hydrogenation step of subjecting the raw material alloy to hydrogenation disproportionation treatment to obtain a hydrogenation material, a pressing (mechanical processing) step of press-molding the hydrogenated material so as to have a relative density of 60% or more to obtain a hydrogenated compact, and a dehydrogenation step of subjecting the hydrogenated compact to dehydrogenation/recombination (degassing) treatment in a magnetic field of 4 T or more to obtain a compact for a magnet (claim 8).  This process is further realized in the Example in [0086-0089] where a raw rare earth-iron alloy is melted and cast into strip cast ribbons or flakes (i.e., a non-powder solid material) [0086], subjected to hydrogenation and disproportionation treatment for 2hrs at 850°C [0087], filled into a mold and pressed to obtain a compact (i.e., mechanically processing) [0088], and followed by DR treatment at 820°C for 2 hrs in a magnetic field in a vacuum [0089].
JP '795 does not disclose or suggest the rare earth alloy being a cast ingot or solid sintered magnet.
Therefore, JP '795 does not disclose or suggest the presently claimed invention.

Further, the present claim contains allowable subject matter over newly provided prior art JP H09-143514 (JP '514).  The Examiner has provided a machine translation of JP '514.  The citation of the prior art refers to the machine translation.
	JP '514 discloses a process comprising the steps of exposing a rare earth alloy ingot to hydrogen gas at an elevated temperature [0012-0013].  This is followed by mechanically 
However, the mechanical processing of the disproportionated alloy results in the formation of a powder in the range of 20-100 µm [0014].  Thus, JP '514 does not disclose or suggest a process via a non-powder route as powder exists during the process as an intermediate.
Therefore, JP '514 does not disclose or suggest the presently claimed invention.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher D Moody whose telephone number is (571)272-7972.  The Examiner can normally be reached on 0800-1600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Coris Fung can be reached on (571)270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C.D.M./ 				CHRISTOPHER D. MOODY
Examiner, Art Unit 1732 		Examiner, Art Unit 1732                                                                                                                                                                                                        




/Patricia L. Hailey/Primary Examiner, Art Unit 1732